Title: From George Washington to Thomas Jefferson, 18 April 1781
From: Washington, George
To: Jefferson, Thomas


                        
                            Dear Sir
                            Head Quarters New Windsor April 18th 1781
                        
                        I am glad to learn from the Letter of General Greene, a Copy of which Your Excellency did me the honor to
                            enclose on the 28th Ulto that the Action of the 15th had been severely felt by the Enemy, that their retreat bore evident
                            marks of distress, and that our Army in good spirits, were advancing upon them.
                        From Virginia I have nothing later than Your Letter, and the enclosure from the Baron Steuben—Nor do I know
                            where General Philips is, with his Detachment, at this time.
                        We have Advices from New York thro’ different channels that preparation is now making to embark a
                            considerable Corps of Troops, and that Sir Henry Clinton himself is to go with them—if this information is true, the
                            weight of the War is undoubtedly to be transferred to the Southward; and our exertions ought to be proportionably great in
                            that quarter. Previous to this intelligence, I had ordered the Detachment under the Marquis De la Fayette to be marched to
                            the South, and put under the Orders of Major General Greene, to act in Virginia or under his immediate command, as the
                            circumstances might require.
                        Since my last of the 4th in which I informed Your Excellency, that I was in hopes the first Division of
                            Pennsylvanians consist of five or six hundred men; I am advised by Major General St Clair, that nine hundred &
                            sixty Rank & File properly Officered, would march together with a Detachment of Proctor’s Regt and four Peices of
                            Artillery, on the 16th Inst. from York Town in Pennsylvania. General St Clair had expectations that three or four hundred
                            more of the Line might be collected, but in what time was not certain; neither could he tell what further to expect from
                            the success of recruiting. I have the honor to be With great regard & esteem Your Excelleny’s Most Obedient
                            Servant
                        
                            Go: Washington
                        
                    